Title: To James Madison from Lewis Frederick De Lesdernier, 27 October 1807
From: De Lesdernier, Lewis Frederick
To: Madison, James



Sir
East port, Octobr. 27th. 1807

I am under the Necessity to add to the Several Communications already forwarded, Relating the Aggressions, Siezures & Insults Committed and Suffered by the Peaceable Citizens in this Eastern Frontier of the Union by British Commanders of Armd Vessells & Cutters.  Persuantly I inclose a Correct Statment of a late Occurence at Schoodick sent me by Collo. John Brewer & Others in that place.
These Aggressions here and the General Agitation of our Country ever Since the Chesapeake Affair and the Various Reports & Rumors Exhibiting an Apperence of Rupture between us and the Neighbouring Government, Has filled the Citizens Here with solicitude And apprehension for the Safety of themselves their Families And properties particularly in Case of Sudden invasion which must be expected and may take place even previous to our Knowing the Contest is become unavoidable.  Alarmed in this our lonely, distant and distitute Situation, has exited the General Attention of the Citizens, who have held Meetings whose Object is to organize for defence and Repultion on Any Sudden Hostile Attack.
In this Place a Committee has been Chozen of 7 Members, Instructed to pettition the Governments, for Councel, and Aid to Support a deffence, to Call & Recommed to all exempts to be armd & prepared Voluntarily to oppose were Necessity may Require.
These Measures have been adopted more particularly on Observing the preparations makeing all along the eastern Line of the Neighbouring Government, Opposed to us.  Engineers Accompanied by Other Military Officers are exploring and disignating Grounds for errecting Forts and Block Houses and places of defense.  All these occurences require much solicitude & Care.  I Have the Honor to be with all respect, Sir Your Humble Servent

Lewis Fredk. Delesdernier

